*395OPINION OF THE COURT
Darden, Chief Judge:
The situation presented in this record requires that we determine whether disrespect to a superior commissioned officer, in violation of Article 89, Uniform Code of Military Justice, 10 USC § 889, is a lesser included offense of a charge of willful disobedience of a superior commissioned officer, in violation of Article 90, UCMJ, 10 USC § 890.
At his trial, the accused pleaded guilty to willful disobedience of an order from Captain Samuel E. McGee, "to move to another cell in building 144 of the Post Stockade . . . Fort Leonard Wood, Missouri.” The military judge inquired into the providence of the accused’s plea and, determining that the accused had been unable to comply with the order, rejected the plea. After some deliberation, he accepted a similar plea to the offense of disrespect to Captain McGee, arising from the accused’s reply to that officer when the order was given.
According to the accused, Captain McGee approached his cell and ordered him to move to another cell. The accused did not immediately reply, and Captain McGee implied that if he did not comply peacefully, other steps would be taken. Private Virgilito then stated, "Well, if you want to do it physically, come on in and try.”
During the providency inquiry, the accused conceded that his behavior toward Captain McGee and the language that he used were disrespectful. He expressed satisfaction with the proceedings and declared that he was freely and voluntarily pleading guilty to the "lesser included” offense of disrespect.
This Court has applied a liberal standard in determining whether an offense is lesser included in one that is charged. It has rejected the notion that the lesser offense must necessarily be included in the greater. United States v Thacker, 16 USCMA 408, 37 CMR 28 (1966); United States v McVey, 4 USCMA 167, 15 CMR 167 (1954). The basic test to determine whether the court-martial may properly find the accused guilty of an offense other than that charged is "whether the specification of the offense on which the accused was arraigned 'alleges fairly, and the proof raises reasonably, all elements of both crimes’ so that 'they stand in the relationship of greater and lesser offenses.’ ” United States v Thacker, supra at 410, 37 CMR at 30.
In the present case, the accused’s reply to Captain McGee was obviously disrespectful, for it not only rejected peaceful compliance with McGee’s lawful command but also intimated physical combat would ensue if efforts were made to remove him from the cell. The eviden-tiary aspect of the test is fully satisfied, and we turn to the question whether the allegation of willful disobedience fairly embraces the elements of the offense of disrespect. A comparison of the elements of the two offenses is helpful:

Willful Disobedience

1. That the accused was lawfully ordered by Captain McGee to move to another cell.
2. That Captain McGee was the superior commissioned officer of the accused.
3. That the accused knew Captain McGee was his superior commissioned officer.
4. That the accused willfully disobeyed the order.

Disrespect

1. That Captain McGee was the superior commissioned officer of the accused.
2. That the accused knew Captain McGee was his superior commissioned officer.
3. That the accused’s behavior or language was disrespectful to Captain McGee.
Examination of the elements of the two offenses establishes that all except that of using disrespectful behavior or language are common to both. Appellate *396defense counsel contend that the excepted element cannot be included in the offense of willful disobedience, since disobedience may be accomplished in the most respectful manner. Cf. United States v Ferenczi, 10 USCMA 3, 7, 27 CMR 77, 81 (1958).
The defense view construes our prior holdings too narrowly. This Court’s precedents do not require that a lesser offense be necessarily included in that charged. The question respecting the allegations is whether they fairly embrace the elements of the lesser offense and thus give adequate notice to the accused of the offenses against which he must defend. United States v Thacker, supra. In this case, we conclude that this standard is met.
In the military context, it is arguable that every willful disobedience of a lawful order involves an intentional defiance of authority that carries with it connotations of disrespect for the superior officer who issued it. But in any event, an allegation that the accused willfully disobeyed an order at least puts him on notice of the manner of that disobedience. If the evidence establishes that the disobedience occurred in a disrespectful manner, the element of disrespectful behavior or language may fairly be said to be implied from the charge of disobedience, and the offenses of disobedience and disrespect stand in the relationship of greater and lesser charges. This is no more than an application of the broad rule that this Court has consistently applied in determining this relationship. United States v Hobbs, 7 USCMA 693, 23 CMR 157 (1957); United States v McVey, supra.
In the case before us, the accused disobeyed Cáptain McGee’s order and also uttered a disrespectful challenge to him. That challenge was fairly embraced within the pleaded disobedience, and we conclude that the military judge properly considered it as a lesser included offense to which the accused might enter a plea of guilty.
The decision of the U. S. Army Court of Military Review is affirmed.
Judge Quinn concurs.